Citation Nr: 1314887	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  06-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right hip shell fragment wound, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals, scars, right hip, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, continued the 10 percent rating in effect for scar, shrapnel wound of the right hip. 

In February 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record. 

In January 2008, December 2009, and April 2010, the Board remanded the claim for additional development.  

In a December 2010 rating decision, the RO assigned a separate 30 percent disability rating for muscle injury, right hip shell fragment wound, effective December 10, 2004.  However, as this grant did not represent a total grant of the benefit sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2011, the claim was remanded again for further development.  


FINDINGS OF FACT

1.  The Veteran failed to report for July 2011 scheduled VA examinations in conjunction with his increased rating claims and good cause for his failure to report has not been shown.  

2.  The residuals of the shell fragment wound to the right hip is moderately severe; and, is not manifested by evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles.

3.  The Veteran's scars to the right hip are not manifested by an area or areas exceeding 12 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of shell fragment wound to right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.55, 4.56, 4.73, Diagnostic Code 5313; 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2012). 

2.  The criteria for a disability rating in excess of 10 percent for residuals of scars, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In February 2005, a VCAA letter was issued to the Veteran with regard to his claim for an increased rating.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In separate August 2006 and March 2008 correspondence, letters were issued to the Veteran which notified him of, and what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the correspondences sent to the Veteran and in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ outlined the issue on appeal and suggested that evidence tending to show that pertinent disability had increased in severity would be helpful in establishing the claim.  Thereafter, this matter was remanded to ensure that all treatment records had been associated with the claims folder and to afford the Veteran another VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the Board Remands. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA and private treatment records and records from the Social Security Administration (SSA).  In June 2011, this matter was remanded to afford the Veteran another VA examination.  The Veteran failed to appear at a VA examination scheduled on July 20, 2011.  The Veteran failed to appear at a VA examination scheduled on August 9, 2011 and the Boston VA Medical Center (VAMC) indicated that the examination was cancelled as the Veteran intended to withdraw his claim.  On August 22, 2011, the Appeals Management Center (AMC), in Washington D.C., sent correspondence to the Veteran inquiring whether he desired to withdraw his appeal; the Veteran did not respond.  In April 2012, the AMC sent a supplemental statement of the case to the Veteran which discussed his failure to attend the VA examinations and cited to 38 C.F.R. § 20.204 pertaining to a withdrawal of an appeal.  It was explained that his withdrawal of appeal did not comply with § 20.204 as the appeal must be withdrawn in writing.  The Veteran did not specifically respond to the supplemental statement of the case, but in an April 2012 signed submission he waived the 30-day waiting period before certification to the Board and to submit additional evidence to the RO.  In December 2012, the Board sent correspondence to the Veteran requesting clarification as whether he intended to withdraw his appeal and the letter discussed his failure to attend the VA examinations; the Veteran did not respond.  

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, the reopened claim for which there is a previous disallowance shall be denied without review of the evidence of record.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  There is no copy of any actual notice sent to the Veteran regarding the scheduling of the VA examinations.  Nonetheless, there is no indication from the record that such notices were not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Moreover, the correspondence and supplemental statement of the case discussed hereinabove discussed his failure to attend the scheduled VA examinations; such correspondence was not returned as undeliverable.  Thus, the Board presumes that the Veteran received proper notice of the scheduling of the VA examinations.  In this case, the Veteran has not provided any explanation as to his failure to attend the scheduled VA examinations.  Additionally, written notification of his intent to withdraw per 38 C.F.R. § 20.204 has not been received.  However, he has attended prior VA examinations pertaining to his claim for increase, thus the claim will be reviewed based on the current evidence of record.  

While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).  The Board concludes that it has satisfied its duty to assist in light of the Veteran's failure to respond to VA correspondence and to the scheduled VA examinations.  Thus, there is no remaining duty under the VCAA to assist the Veteran.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The evidence of record reflects that during service in Vietnam, the Veteran was struck by shrapnel in his right buttock/hip which required suturing.  Service connection was established for residuals of shrapnel wound, scar, right hip, rated 10 percent disabling.  As detailed, a separate 30 percent disability rating was assigned for shrapnel injury, muscle group XIII, right hip, effective December 10, 2004.  The Board notes that a separate 40 percent rating is in effect for residuals of shrapnel injury to low back and a separate 10 percent rating is in effect for scar, shrapnel wound, back; these ratings are not in appellate status.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

The criteria for rating muscle injuries is covered under 38 C.F.R. §§ 4.55, 4.56, and 4.73.  Muscle injury ratings are not to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The skeletal muscles of the body are divided into muscle groups.  38 C.F.R. § 4.55(b).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs and symptoms of muscle disability are described in 38 C.F.R. § 4.56(c):  loss of power; weakness; lowered threshold of fatigue; fatigue-pain; impairment of coordination; and uncertainty of movement. 

Disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323.  38 C.F.R. § 4.73.  These terms are described in 38 C.F.R. § 4.56(d).  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  There are no cardinal signs of muscle disability.  38 C.F.R. § 4.56(d)(1)(ii). 

For moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The record of moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

Characteristics of moderately severe disability include:  a deep penetrating wound; prolonged infection; debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or more muscle groups; loss of deep fascia; and impacted strength and endurance.  38 C.F.R. § 4.56(d)(3).  

Characteristics of severe disability include all of the above plus:  evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc.  38 C.F.R. § 4.56(d)(4).

For the hip, the pertinent muscle group under 38 C.F.R. § 4.73 includes Group XIII under DC 5313 pertaining to Function:  extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and Sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Posterior thigh group, Hamstring complex of 2-joint muscles:  (1) Biceps femoris; (2)  semimenbranosus; (3) semitendinosus.  The Veteran's hip is currently rated 30 percent disabling, contemplating a moderately severe disability.  A 40 percent disability rating is warranted for a severe disability under this rating criteria.  

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation; limitation to 30 degrees warrants a 20 percent evaluation; limitation to 20 degrees warrants a 30 percent evaluation; and limitation to 10 degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation of rotation of the thigh, cannot toe-out more than 15 degrees or limitation of adduction, cannot cross legs warrants a 10 percent evaluation.  Limitation of abduction of, motion lost beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Again, the Veteran's right hip disability is rated 30 percent disabling - moderately severe disabling - pursuant to Diagnostic Code 5313, Group XII, pertaining to muscles of the hip and thigh.  

The Board has determined that a disability rating in excess of 30 percent is not warranted based on the criteria for muscle injuries and the Veteran's disability is appropriately rated as moderately severe.  

The Board finds that the Veteran's disability cannot be described as severe as the objective evidence does not show evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles.  

Initially, the Board notes that the medical evidence of record reflects that the Veteran has sought minimal treatment related to his right hip disability and residuals thereof.

The February 2005 VA examination report reflects the Veteran's report that following the wounds of his sutured buttock, it healed "quite promptly" with no residuals.  The examiner commented that there were well-healed scars of his right buttock, upper and lower, which were 1 inch in length and well healed without effect.  The examiner diagnosed minor scars suffered from grenade fragments from Vietnam in 1969 with complete recovery after surgery and with no symptomatology.

A July 2006 x-ray examination report reflects one large piece of shrapnel at about the level of the upper end of his right sacroiliac joint, perhaps buried in the ilium in that area.  He had a smaller fragment at the level of the first sacral vertebral body of the left pedicle but apparently not buried in the bone on that side.

A March 2009 VA outpatient treatment record reflects that the Veteran sought evaluation for residuals of shrapnel wound low back and buttock.  The Veteran reported pain in his back and right lower extremity over the past year.  On objective examination, the examiner found that the scars were well healed and there were no palpable foreign bodies.  The examiner conducted range of motion testing for the back, but not the hip/thigh.  Straight leg raising was positive on the right at 40 degrees with hamstring tension only.  On neurological examination, motor strength was diffusely diminished in both lower extremities to approximately the 4 to 4+/5 range but symmetric in the extensor hallucis longus, tibialis anterior, triceps surae, quadriceps femories and iliopsoas.  Sensory was intact to pin, blunt, light touch and vibration throughout both lower extremities and symmetric.  The assessment was residual of shrapnel injury to low back, right buttock, and right hip.  The examiner found no neurological impairment related to his in-service injuries.  

An August 2010 VA examination reflects the Veteran's report that following his shrapnel wounds, he had debridement and his wounds healed slowly.  He noted retained shrapnel which was not removed.  He reported pain in his low back which had become progressively worse, and pain and weakness in the left lower extremity for many years which was becoming progressively more severe.  

The examiner noted that the Veteran walks with a cane, favoring his left leg and he has considerable difficulty arising from and lowering himself into a sitting posture.  He has continual pain radiating into the left lower extremity down the posterior aspect of his left thigh and leg.  

On physical examination, it was noted that the Veteran has approximately 10 cubic centimeters of muscle tissue loss from the gluteus maximus muscles in the upper portion of the right buttock.  Muscle mass in the lower extremities was symmetrical.  Muscle strength on extension and flexion of the hips and knees was also symmetrical but both seemed weaker than expected, estimated to be down by approximately 1/3 of the normal expected strength.  

X-ray of the pelvis appeared intact with no evidence of fracture or so called bone destruction.  Degenerative changes were noted at both sacroiliac joints and both femoral acetabular joints.  Multiple small irregular metallic densities were projecting over the right superior medial ilium and the more midline regions suggesting shrapnel.  Path aortoiliac wall calcification was seen.  The conclusion was bony pelvis appeared intact as described.  The examiner's impression was shrapnel, retained, multiple fragments, right pelvis and lumbar spine.  

The objective findings comport with a finding of a deep penetrating wound with impacted strength and endurance of the right lower extremity, thus a moderately severe disability of the muscles.  The evidence does not show severe impairment of Muscle Group XIII.  38 C.F.R. § 4.73, DC 5313.

The Board notes that a disability rating in excess of 30 percent is not warranted per DC's 5250-5255.  A 40 percent disability would be warranted if limitation of flexion of the thigh was limited to 10 degrees, but the evidence of record does not suggest such limitation.  As detailed, a VA examination could have clarified any limitation of motion, but, as discussed, the Veteran failed to appear for the scheduled examinations.  Thus, the Board must base such finding on the current evidence of record.  Moreover, the objective evidence of record also does not suggest ankylosis of the hip.  The Board has considered other DCs, but no further increase is warranted.  The Board has determined that based on the Veteran's symptomatology, there is no other diagnostic code which could provide a higher rating for the Veteran's residuals of shrapnel wound, right hip.  See Schafrath, 1 Vet. App. 592-593.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 30 percent rating assigned under DC 5313 contemplates the entirety of his shrapnel wound residuals of the right hip.  As separate ratings may not be assigned for the same symptomatology, separate ratings in contemplation of any limitation of motion based on pain is not warranted in this case.

Further, no neurological complications have been detected as a result of the shell fragment wound to the right hip.  As detailed, the March 2009 VA examiner found no neurological impairment due to residuals of shell fragment wound.  

The Board notes that subjective complaints related to the right hip include experiencing symptomatology of pain.  As noted, although the Veteran complained of pain associated with the disability at issue, "[a] finding of functional loss due to pain must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'"  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As detailed, the Veteran favors his left lower extremity, due to pain in his back and pain in his right lower extremity.  The Board finds that the 30 percent rating assigned contemplates any findings of pain, weakness, and fatigue associated with the right lower extremity.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

Scars, right hip

The Board notes that the RO rated the Veteran's scars, right hip, under Diagnostic Code 7804 pertaining to scars, superficial, painful on examination.

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  (A superficial scar is one not associated with underlying soft tissue damage).  Diagnostic Code 7805 provides that scars may be rated on limitation of function of the affected part.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  

The criteria for evaluating disabilities of the skin were revised again, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in December 2004.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.

Upon review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for scars, right hip.  The Veteran is currently receiving a 10 percent evaluation (the highest percentage available) under Diagnostic Code 7804, which pertains to superficial scars that are painful on examination.  

A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches(77 sq. cm.).  As detailed, the February 2005 VA examination report reflects objective findings of well-healed scars of his right buttock, upper and lower, which were 1 inch in length and well healed without effect.  The August 2010 VA examination report reflects an oblique scar measuring 6 x 2 centimeters in the upper portion of the right buttock, approximately 1.5 centimeters in depth, triangular in shape with deep depression, loss of underlying gluteus maximus muscle, and tethering but no keloid.  There was mild tenderness on deep palpation.  Paralleling the right posterior lateral iliac crest there was a transverse scar measuring 10 x .2 centimeters.  This scar was slightly depressed, not tethered, without keloid, but was slightly tender on palpation.  This was a deep scar.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the scar, right hip.  There is no indication that the scars cause limited motion, and any symptomatology associated with limitation of motion is contemplated in the separate 30 percent disability rating in effect for residuals of shrapnel injury, muscle group XIII, right hip.  Thus, a rating pursuant to Diagnostic Code 7805 (rate on limitation of affected part) does not apply.  

At this time, the Board reiterates that the Veteran failed to report for a scheduled VA examination with regard to his scar.  By operation of law under the provisions of 38 C.F.R. § 3.655, the Veteran's claim must be denied.  However, given the procedural development set forth in this case and in order to ensure that the Veteran's due process rights are not violated, a decision has been rendered in this regard as well.

Additional considerations

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected residuals of shrapnel wound, right hip, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The Veteran's muscle injury is productive of no more than moderately severe impairment and his range of motion findings do not demonstrate impairment so as to warrant a higher rating.  Additionally, the Veteran's scar is not productive of increased limitation of motion or increased pain.  The degrees of disability exhibited are contemplated by the rating schedule, specifically the scar and muscle rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a total disability rating due to individual unemployability is in effect from December 1, 2008, and a 100 percent (see 38 C.F.R. §§ 4.25, 4.26) rating is in effect from August 31, 2010.  Per the evidence of record, prior to this date the Veteran was employed full-time as a bartender, and the evidence does not otherwise reflect that the Veteran's service-connected right hip residuals alone precludes employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  Thus, entitlement to a TDIU for the period prior to December 1, 2008, in consideration of his service-connected right hip residuals, is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of shell fragment wound to right hip is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of scars, right hip, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


